DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the caliper side protrusions formed in each of the pad guide grooves and tab side recesses having a shape corresponding to each of the caliper side protrusions formed in each of the tabs, and wherein, when the friction pads are installed incorrectly, each of the caliper side protrusions bumps against each of the tabs (as claimed in Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the U.S. Patent Number for applicant’s parent application, 15/538,997, should be provided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 19-20 of Claim 1, the term “the caliper side recess” is indefinite.  It is unclear which of the plurality of caliper side recesses previously recited (i.e., one for each of the pad guide grooves), that applicant is referring to here.
In lines 21 and 23 of Claim 1, the terms “the caliper side protrusion” are indefinite.  It is unclear which of the plurality of caliper side protrusions previously recited (i.e., one for each of the pad guide grooves) that applicant is referring to in both these instances.
In line 24 of Claim 1, the terms “the tab” and “the tab side protrusion” are both indefinite. It is unclear which tab and which tab side protrusion of the plurality previously recited, that applicant is referring to in each instance.
In line 25 of Claim 1, the term “the pad guide groove” is indefinite.  It is unclear which pad guide groove of the plurality previously recited that applicant is referring to here.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While PG Publication No.  2012/0043168 to Narayanan V et al., PG Publication No. 2007/0240946 to Schorn et al., and PG Publication No. 2016/0040735 to Plantan et al all disclose vehicle disc brakes having caliper bodies provided with acting parts having cylinder holes open toward disc rotors and pairs of friction pads disposed on both sides of the disc rotors, each of the friction pads having pairs of tabs on a disc entry side and disc exit side of back plates in forward travel of a vehicle, the friction pads being supported movably in a disc axial direction by housing the tabs in pad guide grooves formed in the caliper bodies, none of these references taken either alone or in combination disclose an incorrect installation preventing part provided so as to prevent incorrect installation by bumping against the caliper body or the tabs when the friction pads are installed in the pad guide grooves in an incorrect orientation, and wherein the incorrect installation preventing part is formed by a caliper side recess or a caliper side protrusion formed in each of the pad guide grooves and a tab side protrusion having a shape corresponding to each of the caliper side recesses or a tab side recess having a shape corresponding to each of the caliper side protrusions formed in each of the tabs, and, when the friction pads are installed in the incorrect orientation, each of the caliper side protrusions bumps against each one of the tabs or each of the tab side protrusions bumps against each of the pad guide grooves.
It is for these reasons that applicant’s invention defines over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,098,772 to Aonuma et al (applicant’s parent application) has been cited for completeness of the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	09/26/22